PER CURIAM.
Appellant, Jason Hamilton appeals an order summarily denying his motion for post-conviction relief as untimely. Florida Rule of Criminal Procedure 3.850(b), provides that such motion must be filed within “two years after the judgment and sentence become final.” Appellant’s judgment and sentence became final upon issuance of this court’s April 16, 2001, mandate from the second appeal. Therefore, the motion filed in March 2003, was timely. Bostic v. State, 683 So.2d 1167 (Fla. 4th DCA 1996); Jones v. State, 602 So.2d 606 (Fla. 1st DCA 1992).
We reverse the order and remand the cause for further proceedings.
POLEN, TAYLOR and HAZOURI, JJ., concur.